Citation Nr: 1443553	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar fasciitis of the right foot.

2.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot.

3.  Entitlement to an initial compensable rating for dry eye syndrome secondary to Lasik vision correction surgery.

4.  Entitlement to service connection for status post bursectomy, right hip.

5.  Entitlement to service connection for bilateral shin splints.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In light of the evidence of record and the Veteran's contentions, the Board has recharacterized the Veteran's claim for service connection for right hip bursitis, resolved, as a claim for service connection for status post bursectomy, right hip.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of the Veteran's entitlement to an initial compensable rating for bilateral plantar fasciitis and dry eye syndrome, secondary to Lasik vision correction surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's in-service bursectomy, right hip, has been productive of loss of motion, pain, stiffness, weakness, and a scar.

2.  The evidence fails to show that the Veteran has a current shin splint condition.

3.  The evidence shows that the Veteran's bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post bursectomy, right hip, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for shin splints have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The required notice was provided in May 2009.

With regard to VA's duty to assist a claimant in the development of a claim, VA has associated with the Veteran's claims folder his service treatment records (STRs) and non-VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Also pursuant to the duty to assist, VA provided a series of examinations and obtained opinions in June 2009.

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board notes here that there can be no claim in the absence of proof of a present disability, as "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . ."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A.  Status Post Bursectomy, Right Hip

The Veteran contended during his April 2013 hearing that his in-service right hip bursectomy has been productive of residuals, to include pain and a scar.

The Veteran's STRs show that he was diagnosed with trochanteric bursitis of the right hip in July 1998 and indicate had no prior hip pain or history of trauma in that area.  Subsequent records indicate that he was treated with corticosteroid injections, which did not relieve the pain.  In February 1999, the Veteran underwent right hip surgery, a bursectomy with iliotibial band (ITP) recession, to alleviate his pain.  A February 1999 discharge summary indicates that the Veteran was in good condition upon discharge and a March 1999 treatment note indicates that the Veteran had normal range of motion in his right hip and knee, and that his range of motion actually improved.  The evaluating clinician indicated that the Veteran was to continue performing strengthening exercises for one week and noted that he would be able to return to his full duties after four weeks.  In April 1999, the Veteran reported hip pain with running.

In June 2009, the Veteran was examined by a VA examiner who concluded that his right hip bursitis had resolved.  The Board notes, however, that the Veteran's bursa was removed surgically, and thus, the issue presented is whether the Veteran demonstrates residuals of his bursectomy.

Postservice records dated December 2011 show that the Veteran continued to experience pain in his right hip.  Physical examination revealed that his hip was tender on palpation over the greater trochanter and that he demonstrated abnormal motion with pain at extremes of motion.  In discussing the effects of the Veteran's bursitis, the clinician diagnosed the Veteran with the chronic condition Coxa Saltans and explained that the Veteran can expect to experience chronic, intermittent symptoms related to activity.  The clinician also noted that the Veteran's sustained a related tissue injury-a well-healed surgical scar with focal tenderness to palpation.  In addition, an April 2013 treatment note indicates that the Veteran experiences pain, stiffness, weakness, and loss of motion.

Based on the foregoing, the Board finds that the Veteran currently experiences residuals of his in-service bursectomy, and thus, service connection is warranted for status post bursectomy of the right hip, to include a surgical scar.


B.  Bilateral Shin Splints

The Veteran asserted during his April 2013 hearing that he began to experience pain in his lower extremities after two years of active service, which is the year 1985.  He testified that he sought treatment for this pain during service and that this problem has continued to the present.

The Veteran's STRs document a September 1983 knee injury that was sustained while training; left knee and low back injuries in August 1984; a July 1996 podiatry clinic visit during which he was diagnosed with left acute tendonitis of the extensor digitorum longus muscle with regard to a toe injury; and regular reports of low back pain that radiated to his legs.  The STRs include a February 2004 medical board report that documents chronic plantar fasciitis, lower back pain, allergic rhinitis, a bursectomy, and Lasik surgery as part of the Veteran's medical history.  Notably, there are multiple notes concerning his treatment for and complaints of plantar fasciitis, bunions, and extensor tendonitis, but these records do not indicate that he also complained of shin pain.  The STRs also include treatment notes dated February 1999 and March 1999 that document the Veteran's status post hip surgery and indicate that the Veteran experienced lower extremity (thigh) pain at that time and that he was provided a postoperative orthopedic examination during which his right hip, thigh, and knee were examined.  Notably, again, the records fail to document any complaints of shin pain.

The Board finds it highly probative that the Veteran did not note shin pain in self-reported medical histories dated August 1998, December 2002, and February 2007, but noted multiple other orthopedic conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In a March 2009 report of medical history, the Veteran reported that he has a history of occasional shin pain.  Notably, the report of a June 2009 VA examination indicates that there is no history of specific injury with regard to this pain and documents the Veteran's report that he has not had shin splints since 2005.  Consistent with this report, the Board notes that an April 2007 physical therapy problem list documents conditions such as intervertebral disc degeneration, upper back pain, joint pain localized by the shoulder, cervicalgia, tendonitis of the rotator cuff, lumbar spondylosis, joint pain of the knee, and muscle spasms, which subsequent records indicate are related to the Veteran's back condition.  This list does not indicate, however, that the Veteran had shin splints at that time.

The totality of the evidence of record shows that the Veteran's shin splints resolved before he separated from service.  As the evidence shows that the Veteran does not currently have shin splints-a finding that is required in order to support a claim of service connection, the claim for service connection must be denied.  

The Board acknowledges the Veteran's report during the April 2013 hearing that he has experienced shin splints since service, but finds it highly probative that the Veteran's treatment records are negative for any such reports.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).  For example, non-VA records dated October 2011 to December 2011 indicate that the Veteran continued to be treated for pain related to orthopedic conditions of the feet and documents his reports of physical limitations due to these conditions, but fail to show that he was treated for shin splints, shin pain, or similar.  As the Veteran has not contended that the record is incomplete with regard to his treatment for shin splints, the Board finds the lack of evidence concerning complaints of or treatment for this condition since service highly probative.  See Jandreau, 492 F.3d at 1376.

Thus, in light of Brammer, the Board finds that the Veteran does not have a current disability and the appeal as to this issue must be denied.  


C.  Hearing Loss

The Veteran contended during his April 2013 hearing that he was exposed to loud artillery fire and noise from generators during service, and has sustained hearing loss as a result.

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's STRs include a June 1982 report of medical examination, which indicates that the Veteran did not have hearing loss for VA purposes at that time.  The following pure tone thresholds were documented, in decibels:


HERTZ (Hz)
Jun. 1982
500
1000
2000
3000
4000
RIGHT
5
20
15
25
15
LEFT
15
15
20
15
25

The results of an October 1989 audiogram, which also indicates that the Veteran did not have hearing loss for VA purposes at that time, are as follows:


HERTZ (Hz)
Oct. 1989
500
1000
2000
3000
4000
RIGHT
0
10
15
10
15
LEFT
10
5
25
20
0







In December 2002, the following pure tone thresholds were recorded:


HERTZ (Hz)
Dec. 2002
500
1000
2000
3000
4000
RIGHT
10
20
35
30
25
LEFT
15
15
30
20
15

In September 2004, another audiogram was conducted and the Veteran was diagnosed with bilateral mild sensorineural hearing loss.  The report documents the following pure tone thresholds, in decibels:


HERTZ (Hz)
Sept. 2004
500
1000
2000
3000
4000
RIGHT
15
15
26
30
30
LEFT
10
20
40
30
24

Review of the September 2004 results shows that the Veteran demonstrated impaired hearing for VA purposes at that time, as the auditory threshold at 2000 Hertz was 40 decibels in his left ear and the auditory threshold at 2000, 3000, and 4000 Hertz was at least 26 decibels in the right ear.

The Veteran demonstrated hearing loss in February 2007 as well.  An examination report documents the following pure tone thresholds:


HERTZ (Hz)
Feb. 2007
500
1000
2000
3000
4000
RIGHT
20
30
50
40
35
LEFT
25
25
40
30
20





However, a May 2008 audiogram fails to show that the Veteran demonstrated 
hearing loss for VA purposes.  The following results were documented: 


HERTZ (Hz)
May 2008
500
1000
2000
3000
4000
RIGHT
15
15
35
30
25
LEFT
20
20
35
20
10

The report of a June 2009 VA examination also fails to show hearing loss for VA purposes.  The examiner documented the following pure tone thresholds, in decibels:


HERTZ (Hz)
June 2009
500
1000
2000
3000
4000
RIGHT
5
10
35
20
25
LEFT
10
15
35
10
15

An October 2011 treatment record documents a subjective decrease in hearing acuity and notes that the Veteran had mild sensorineural hearing loss in the left ear, mild-moderate sensorineural hearing loss in the right ear, and excellent word recognition.  Based on VA standards, the Veteran demonstrated impaired hearing in October 2011; the Veteran's audiogram results were as follows:


HERTZ (Hz)
Oct. 2011
500
1000
2000
3000
4000
RIGHT
20
25
40
40
35
LEFT
20
15
40
40
35

Based on the foregoing, the Board finds that the most recent audiograms of record show that the Veteran has a hearing disability for VA compensation purposes, which was likewise demonstrated in service.  Although intervening test results did not show disability, they nevertheless reflect a hearing loss.  See Hensley V. Brown 5 Vet. App. 155 (1993).  On these facts, the reasonable conclusion is that the Veteran's current hearing loss disability was incurred in service.   


ORDER

Service connection for status post bursectomy, right hip, is granted.

Service connection for bilateral shin splints, is denied.

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran contended during his April 2013 hearing that his bilateral plantar fasciitis has worsened progressively since he was evaluated by VA in June 2009.  Specifically, he reported that he has developed problems with standing and walking.  Generally, VA is required to afford an examination to assess the current nature, extent, and severity of a service connected disability when a competent assertion is made that the condition has worsened since the last examination.  See 38 U.S.C.A. § 5103A (West 2002); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, because the Veteran's condition may have worsened, the Board finds that a remand is necessary so that VA can provide the Veteran with an adequate examination.

The Veteran also contended during his April 2013 hearing that his tear ducts were sealed during his in-service vision correction surgery and, as a result, he currently experiences constant dry eye that affects his eye sight, which has worsened.  Accordingly, a more current examination is indicated.  

In addition, while on remand, the claims file should be updated to include records of the Veteran's treatment for plantar fasciitis since December 2011 and dry eye syndrome since September 2012.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide, or authorize VA to obtain, relevant records of his treatment for plantar fasciitis since December 2011 and dry eye syndrome since September 2012.  All responses to VA's requests for evidence should be documented in the claims file.

2.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for examinations to determine the nature, extent, and severity of his bilateral plantar fasciitis and dry eye syndrome.  The claims file should be made available to and reviewed by the examiners, and all indicated tests and studies should be conducted.  All findings should be set forth in examination reports with fully articulated rationale.

With regard to the Veteran's bilateral plantar fasciitis, the examiner is asked to conduct all tests and studies deemed necessary, to include relevant motion studies.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.

With regard to the Veteran's dry eye syndrome, the examiner is asked to provide a statement as to the symptoms and/or disorders associated with the Veteran's dry eye syndrome, to include blurred vision and keratitis.  The examiner should also assess the Veteran's visual acuity, and discuss any relationship it may have with dry eye syndrome.  

If an examiner is unable to provide an opinion without resort to speculation, the examiner should explain why that is so and note whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring that the requested development is completed and the examinations are adequate, readjudicate the appeal.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


